Citation Nr: 1724466	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  04-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for a hair loss disability.

6.  Entitlement to service connection for loss of strength.

7.  Entitlement to a disability rating in excess of 10 percent for tinnitus on an extra-schedular basis.

8.  Entitlement to an initial disability rating in excess of 10 percent for a traumatic brain injury (TBI) with posttraumatic headaches and dizziness.

9.  Entitlement to an initial compensable disability rating for erectile dysfunction.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 10, 2014, to include on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1972 to March 1975 and from January 1991 to August 1991.  He also had additional service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2002, July 2010, and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that in September 2016 the Veteran filed a Notice of Disagreement with regard to a February 2016 rating decision.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO fully acknowledged this Notice of Disagreement in an October 2016 letter to the Veteran and is currently processing these appeals.  As such, no action will be taken by the Board at this time, and these issues will be the subject of a later Board decision, if ultimately necessary.


FINDINGS OF FACT

1.  The competent and probative evidence of record does not reflect that the Veteran's right shoulder impingement syndrome is related to his active duty service.

2.  The competent and probative evidence of record reflects the Veteran's PTSD is due to his active duty service.

3.  The competent and probative evidence of record reflects the Veteran was exposed to acoustic trauma during active duty service that his bilateral hearing loss disability cannot be reasonably disassociated from this exposure.

4.  The competent and probative evidence of record reflects that the Veteran's hair loss disability cannot be reasonably disassociated from the medication he takes for his service-connected psychiatric disability.

5.  The competent and probative evidence of record does not demonstrate that the Veteran has any disability manifested by loss of strength for which service connection is not already in effect.

6.  The 10 percent disability rating currently in effect for tinnitus is the maximum available schedular rating; extra-schedular consideration is not warranted.

7.  The Veteran has no deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.   38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2016).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a); 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a hair loss disability have been met.   38 U.S.C.A. §§ 1101, 1131; 5107(b) (West 2014); 38 C.F.R. § 3.310(b) (2016).

5.  The criteria for service connection for a disability manifested by loss of strength have not been met.   38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for an initial disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.87, Code 6260 (2016).

7.  The criteria for a compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303.  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6 (2016).

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Legal Criteria for Increased Ratings Generally 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Board notes that a claimant may not be compensated twice for the same symptomatology, as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, which is prohibited by VA regulation.  38 C.F.R. § 4.14.

In cases where the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate, an extra-schedular rating may be provided.  See 38 C.F.R. § 3.321.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step which is a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claims.

Service Connection for a Right Shoulder Disability

In March 2010, the Veteran filed a claim for entitlement to service connection for a bilateral shoulder condition.  In December 2013, the Board remanded the Veteran's claim to provide him with an adequate VA examination and to obtain outstanding records, both of which were accomplished.  In a February 2016 rating decision, the RO granted service connection for a left shoulder disability and assigned a 10 percent disability rating.  The Veteran filed a Notice of Disagreement with the assigned rating for his left shoulder disability; the RO is in the process of developing and adjudicating that claim and it is not currently before the Board.  In a February 2016 Supplemental Statement of the Case, the RO continued the denial of service connection for a right shoulder disability and that issue has been properly returned to the Board for adjudication.  Based on the foregoing, the Board finds that its December 2013 remand directives were substantially complied with.  See Stegall, 11 Vet. App. at 271.

A November 1972 enlistment examination report reflects no abnormalities of the upper extremities or musculoskeletal system.  On a November 1972 medical history form, the Veteran denied swollen or painful joints, broken bones, painful or "trick" shoulder or elbow, and any bone, joint, or other deformities.  On an October 1974 medical history form, the Veteran checked the box "yes" to past or present complaints of a painful or "trick" shoulder or elbow and reported a painful right shoulder in the deltoid group.  An October 1974 examination report reflects no abnormalities of the upper extremities or musculoskeletal system.  At a January 1980 Army recruiting screening, the Veteran denied any loss of normal movement in any limb or joint and also denied any illness or injury requiring repeated treatment by a doctor.  Examination reports dated January 1980, June 1984, and September 1987 do not reflect any upper extremity or other musculoskeletal abnormalities.  In January 1980, June 1984, September 1987 reports of medical history, the Veteran denied swollen or painful joints, broken bones, painful or "trick" shoulder or elbow, and any bone, joint, or other deformities.  A July 1991 examination for the purposes of separation from active duty reflects no abnormalities of the upper extremities or musculoskeletal system.  In July 1991 and May 1996 reports of medical history, the Veteran denied past or present complaints of swollen or painful joints, broken bones, painful or "trick" shoulder or elbow, and any bone, joint, or other deformities.  In a March 2001 report of medical history for purposes of separation and retirement from the Reserves, the Veteran denied past or present complaints of painful shoulders, elbows, or wrists and any bone, joint, or other deformities.  A March 2001 examination report does not reflect any upper extremity or other musculoskeletal abnormalities.  Notably, in his 2006 application for SSA disability benefits, the Veteran did not identify any shoulder disabilities.

Pursuant to the Board's December 2013 remand directives, the Veteran was afforded a December 2015 VA examination to determine the etiology of all diagnosed shoulder disabilities.  At the examination, the Veteran denied right shoulder pain and denied a right shoulder injury during his military service.  The examiner did not find any right shoulder disability on examination.  Given that there was no diagnosed right shoulder disability on examination, the examiner did not provide a medical opinion.

Although there was no diagnosed right shoulder disability at the December 2015 VA examination, the Veteran did have a diagnosis of right shoulder impingement syndrome at a June 2010 VA examination.  At the June 2010 VA examination, the Veteran claimed to have bilateral shoulder pain with weekly flare-ups lasting several hours.  He indicated his pain was aggravated by overhead activities and alleviated by medication.  The examiner found the Veteran's right shoulder impingement syndrome was less likely than not due to his active service, reasoning that there was no evidence of continuous treatment after the single in-service incident of right shoulder pain, which demonstrated that this injury was acute and transient.

Based on the foregoing, the Board finds that service connection for right shoulder impingement syndrome is not warranted.  There is no medical evidence of record providing a link between the Veteran's right shoulder disability and his active duty service.  The Board finds that the June 2010 medical opinion is adequate for adjudication purposes because it includes a well-reasoned rationale which was preceded by a comprehensive review of the record.

The Board recognizes that the Veteran may sincerely believe that he has a right shoulder disability which was caused by his active duty service.  While the Veteran is competent to report symptoms he experiences, he does not possess the medical expertise required to determine that he has a right shoulder disability or opine as to its etiology.  See 38 C.F.R. § 3.159(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).

Accordingly, service connection for a right shoulder disability is not warranted.  The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Service Connection for PTSD

In December 2013, the Board remanded the issues of entitlement to service connection for PTSD and entitlement to service connection for a psychiatric disorder other than PTSD.  At a January 2016 VA PTSD examination, the examiner diagnosed unspecified depressive disorder with anxious distress, moderate, and found no diagnosis of PTSD under the DSM-5 criteria.  In a February 2016 rating decision, the RO granted service connection for an unspecified depressive disorder with moderate anxious distress and assigned a 30 percent rating prior to January 4, 2016, and a 50 percent rating thereafter.  In a February 2016 Supplemental Statement of the Case, the RO continued the denial of service connection for PTSD, and this issue has been properly returned to the Board.

The Board acknowledges that the Veteran has verified combat service.  Additionally, a January 2016 VA examiner found that the Veteran's claimed stressor of a general fear of hostile military or terrorist activity was adequate to meet the stressor criteria to support a diagnosis of PTSD; however the Veteran did not meet additional criteria to establish a diagnosis of PTSD under DSM-5 standards.  The Board notes that because the Veteran's claim was certified to the Board prior to August 4, 2014, any diagnosis of PTSD must conform to the diagnostic criteria under the DSM-IV.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug. 4, 2014) (codified at 38 C.F.R. § 4.125a (2016)) (providing that "[t]he provisions of this interim final rule [which now requires psychiatric disorders to be diagnosed in accordance with DSM-5 criteria] shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule.").

The record contains VA treatment records which document diagnoses of PTSD under DSM-IV criteria and which have been rendered by VA mental health professionals.  The evidence demonstrates that the Veteran's PTSD cannot be reasonably disassociated from his combat service and fear of hostile military or terrorist activity.  Accordingly, service connection for PTSD is granted.

In reaching this decision, the Board notes that all of the Veteran's psychiatric symptoms have already been contemplated by the currently assigned staged ratings for his service-connected unspecified depressive disorder with anxious features.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this regard, the Veteran is informed that the Board's grant of service connection for PTSD will not provide him with a separate disability rating or increase his combined disability rating as this would amount to pyramiding, which is strictly prohibited by VA regulation.  See 38 C.F.R. § 4.14.


Service Connection for a Bilateral Hearing Loss Disability

The Veteran contends he has a bilateral hearing loss disability due to experiencing acoustic trauma during his active duty service.

Throughout the period of the claim, the Veteran has had a current diagnosis of a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

Regarding in-service incurrence, the Veteran asserts that he was exposed to loud noise while on active duty in Kuwait from February to July 1991.  He also asserts he was exposed to loud noise following this period of active duty service during periods of ACDUTRA with the Reserves.  The Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service and concedes exposure to acoustic trauma.  See 38 U.S.C.A. § 1154(a) (West 2014).

Accordingly, the Board turns to whether there is a causal relationship between the Veteran's currently diagnosed bilateral hearing loss disability and his exposure to acoustic trauma during service.  The Veteran first reported difficulty hearing at a July 1991 separation from active duty examination; at that time, he had a right ear hearing loss disability as defined by VA regulation, but no left ear hearing loss disability.  An audiogram performed for Reserve purposes in May 1995 reflects normal hearing bilaterally.  A May 1996 audiogram performed for Reserve purposes reflects a right ear hearing loss disability under VA regulation and some level of hearing loss in the left ear, but not sufficient to qualify as a hearing loss disability for VA purposes.  An August 1998 audiogram reflects normal hearing bilaterally.  A November 1999 audiogram reflects a right ear hearing loss disability under VA regulation and some level of hearing loss in the left ear, but not sufficient to qualify as a hearing loss disability for VA purposes.  A March 2001 audiogram reflects a severe right ear hearing loss disability and some level of hearing loss in the left ear, but not sufficient to qualify as a hearing loss disability for VA purposes.  An August 2002 audiogram reflects a severe right ear hearing loss disability and also demonstrates the first evidence of a left ear hearing loss disability as defined by VA regulation.

There are no medical opinions of record which address whether the Veteran's bilateral hearing loss disability may be due to his ACDUTRA service.  Moreover, the medical opinion which does address the etiology of the Veteran's hearing loss only discusses whether it is due to his period of active duty service in 1991, and that opinion does not adequately discuss or acknowledge all the relevant evidence of record to include a discussion of the significance, if any, of his fluctuating hearing acuity throughout the years.

Resolving all reasonable doubt in the Veteran's favor, given the credible and competent evidence of exposure to acoustic trauma while in service, the Veteran's consistent and credible statements that he has experienced hearing loss since the early 1990s, and evidence of a current bilateral hearing loss disability as defined by VA regulation, the Board finds the Veteran's bilateral hearing loss disability cannot be reasonably disassociated from his active duty service.  Accordingly, service connection for a bilateral hearing loss disability is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

Service Connection for a Hair Loss Disability

The Veteran claims he has a hair loss disability due to his active duty service.  A June 2010 VA treatment record indicates that the Veteran's hair loss disability is likely a side effect of the medication he takes for his service-connected psychiatric disorder.  Additionally, a September 2015 VA treatment note reflects that the Veteran's antidepressant medication can cause hair loss.

Affording the Veteran the benefit of the doubt, the Board finds that service connection for a disability manifested by hair loss is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.  The disability evaluation for this condition is not before the Board at this time.




Service Connection for Loss of Strength

In July 2014, the Veteran filed a claim for "loss of strength."  However, the Veteran has not articulated any additional specific details regarding this claim, to include the areas of his body he feels are affected.

The Board acknowledges that the Veteran has not been afforded a VA examination specifically relating to his very broad claim of "loss of strength."  VA treatment records reflect objective medical evidence of decreased strength in his service-connected left knee and service-connected left shoulder, for which is he is already compensated.  There is no objective medical evidence of loss of strength for which the Veteran has not already been compensated.  Accordingly, no medical examination is required, and service connection for loss of strength must be denied as a matter of law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Increased Rating for Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  This regulation provides that only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran has already been assigned the maximum 10 percent rating under Diagnostic Code 6260, and there is no legal basis upon which to award a higher or separate schedular evaluation.

At a December 2014 VA examination, the Veteran denied any impact on his ordinary conditions of daily life, to include his ability to work, due to his tinnitus.  At his December 2015 VA examination, the Veteran indicated his tinnitus bothered him, particularly at night, and denied any occupational functioning effects.

The Board has considered whether an extra-schedular rating is warranted and recognizes that the Veteran contends he experiences vertigo (also described as dizziness) due to his tinnitus.  In this regard, the Board notes that the Veteran is service-connected for a TBI with posttraumatic headaches and dizziness and that the assigned for that disability specifically considers the Veteran's symptoms of dizziness.  The effective dates for the Veteran's tinnitus and TBI residuals are the same.  Therefore, the Veteran's symptoms of dizziness have already been contemplated by the rating assigned for his TBI, and consideration of dizziness in support of an extra-schedular rating for tinnitus would amount to pyramiding, which is prohibited by VA regulation.  See 38 C.F.R. § 4.14.  The Veteran has not claimed any additional symptoms associated with his tinnitus; therefore, no referral for extraschedular consideration is required.  See 38 C.F.R. § 3.321(b)(1).

Accordingly, a disability rating in excess of 10 percent for tinnitus is not warranted.  The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

Increased Rating for Erectile Dysfunction

The Veteran's erectile dysfunction has been rated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  The Board finds no other applicable rating criteria relevant to this disability.

Diagnostic Code 7522 provides that deformity of the penis with loss of erectile power is rated as 20 percent disabling.  38 C.F.R. § 4.115b.  Thus, two distinct criteria are required for a compensable rating: loss of erectile power and deformity of the penis.  VA regulation provides that in every instance where the Rating Schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2016).

There is no evidence that the Veteran has any deformity of the penis.  There are numerous VA treatment records associated with the claims file, none of which document any deformity of the penis or contain any suggestion that there may be deformity of the penis.  The Veteran has never contended that he has deformity of the penis.  It is reasonable to find that if he did feel he had such deformity he would have stated such in his January 2015 Notice of Disagreement because the RO informed him, in the December 2014 rating decision, that a compensable disability rating was not warranted absent evidence of such deformity.  Thus, the Board concludes that he has no deformity of the penis and, as such, a compensable schedular rating is not warranted.  

Diagnostic Code 7522 also directs the adjudicator to review the claim to determine whether special monthly compensation under 38 C.F.R. § 3.350 is warranted.  38 C.F.R. § 4.115b.  The Board notes that the Veteran has been granted special monthly compensation for loss of use of a creative organ for the entire period for which service connection has been in effect for erectile dysfunction, and therefore, the Veteran has not gone uncompensated for this disability.

The Board has considered whether an extra-schedular rating is warranted.  Turning to the first step of the extra-schedular analysis, to the extent the Veteran has claimed to experience emotional distress due to this disability, service connection is already in effect an unspecified depressive disorder with anxious distress, effective November 15, 2001.  Service connection has been in effect for erectile dysfunction since March 20, 2002.  To provide the Veteran with a separate rating for emotional distress due to erectile dysfunction, or to refer his claim for extra-schedular consideration on this basis, would amount to pyramiding, which is prohibited by VA regulation.  See 38 C.F.R. § 4.14.  The Veteran has not claimed any additional symptoms associated with his erectile dysfunction that are not already contemplated by the rating criteria.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

Accordingly, a compensable disability rating for erectile dysfunction is not warranted.  The Board has considered the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

Additional Consideration Regarding Increased Rating Claims

The Board has considered whether the combined effect of his service-connected disabilities place his disability picture outside of the Rating Schedule.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The record shows that the Veteran is appropriately compensated for each of his disabilities and there is no combined effect of these other disabilities acting together that make his disability picture an unusual or extraordinary one.  Accordingly, referral for extra-schedular consideration based on the combined effect of the Veteran's disabilities is not warranted.  See Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extra-schedular consideration is warranted").

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VA's duty to notify was satisfied by several letters to the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  A review of the file demonstrates that the Veteran was not provided with notice of VA's duties to notify and assist in the development of his claims for a hair loss disability, loss of strength, residuals of a TBI, and tinnitus.  However, a February 2016 Statement of the Case provided the Veteran with notice of what evidence was needed to substantiate his claims as well as the types of evidence he was responsible for providing.  See Mayfield, 444 F.3d at 1333.  The Board finds that the Veteran has not been prejudiced by any notice defects.  Moreover, neither the Veteran nor his private attorney, with extensive experience in Veteran's law, have alleged that he was prejudiced because he did not receive notice of what was needed to substantiate his claim, and the Board's review of the record does not disclose prejudicial error in the development of this case.  See Shinseki v. Sanders, 556 U.S. 396 (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment and personnel records, VA treatment records, identified private treatment records, and Social Security Administration (SSA) disability records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the Veteran has been afforded several adequate VA examinations wherein the examiners took into account the Veteran's statements and treatment records and provided adequate medical opinions and/or information required for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Finally, the Board finds there has been substantial compliance with all of its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Compliance with the Board's prior remand directives with respect to all claims not granted in full will be discussed more fully below; with respect to claims the Board is granting in full, compliance with prior remand instructions will not be discussed as the Board is taking action favorable to the Veteran.  

ORDER

Service connection for a right shoulder disability is denied.

Service connection for PTSD is granted.

Service connection for a hair loss disability is granted.

Service connection for loss of strength is denied.

Service connection for a bilateral hearing loss disability is granted.

Entitlement to an evaluation in excess of 10 percent on an extra-schedular basis for tinnitus is denied.

Entitlement to a compensable disability evaluation for erectile dysfunction is denied.


REMAND

Increased Rating for Residuals of a TBI

The Veteran's residuals of a TBI are currently rated as 10 percent disabling under Diagnostic Code 8045, which specifically contemplates impairment due to residuals of a TBI.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016).

Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  38 C.F.R. § 4.124a.  Each of these areas of dysfunction may require evaluation.  Id.  The regulation states that emotional/behavioral dysfunction should be evaluated under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  Id.  The Board notes that the Veteran's emotional/behavioral dysfunction has already been contemplated by the staged ratings assigned for his service-connected psychiatric disorder.  Therefore, it would be contrary to VA regulation to evaluate any emotional/behavior dysfunction separately under the criteria pertaining to residuals of a TBI.  See 38 C.F.R. § 4.14.  Accordingly, the Board will focus its analysis on the cognitive and physical dysfunction associated with the Veteran's residuals of a TBI in determining whether a rating in excess of 10 percent is warranted.

The Board finds the December 2014 VA TBI examination report provides adequate information to rate the Veteran's disability with respect to cognitive dysfunction.  

Turning to physical dysfunction, Diagnostic Code 8045 states that physical dysfunction is to be evaluated under the appropriate diagnostic code.  38 C.F.R. § 4.124a.  At a December 2014 VA TBI examination, the examiner identified the Veteran's TBI residuals as dizziness and posttraumatic headaches.

The Board finds that the December 2014 VA headaches examination report and December 2014 VA TBI examination report do not contain adequate information for rating purposes.  The rating criteria for headaches are provided in Diagnostic Code 8100 and specifically consider the frequency and duration of headaches in determining the appropriate disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  While the December 2014 VA headaches examination report describes the Veteran's symptoms of headache pain, there is no information regarding the frequency or duration of the Veteran's headaches.  Additionally, while the December 2014 VA TBI examination report acknowledges that the Veteran complains of dizziness, this report similarly does not document the duration or frequency of this symptom.  Moreover, there is no information in this examination report regarding whether there is objective evidence to support a diagnosis of vestibular disequilibrium.  This information is necessary to determine whether a separate rating would be appropriate for the Veteran's dizziness under Diagnostic Code 6204, which contemplates peripheral vestibular disorders and which requires objective evidence of a diagnosis of vestibular disequilibrium.  See 38 C.F.R. § 4.87 (2016).

Accordingly, the Veteran's claim must be remanded and he must be afforded the appropriate VA examination(s) to evaluate the manifestations and severity of his headaches and dizziness.

Increased Rating for a Left Knee Disability

The Veteran was most recently afforded a VA examination to assess the severity of his service-connected bilateral knee disabilities in December 2015.  Recently, the U.S. Court of Appeals for Veterans Claims determined that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The December 2015 VA examination report does not contain all the required range of motion testing, and the medical professional who conducted the examination did not indicate that he or she was unable to conduct the required testing.  Accordingly, a new examination is required.

Entitlement to TDIU Prior to July 10, 2014

Hypothetical increased ratings for a left knee disability and residuals of a TBI could significantly affect the adjudication of the issue of entitlement to TDIU.  As such, the Board finds these issues are inextricably intertwined and that entitlement to TDIU prior to July 10, 2014, must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In any event, in light of the TDIU finding already in effect, the Veteran, in consultation with his attorney, may wish to consider withdrawing some or all of his remaining claims. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated February 2016 to the present and associate them with the evidence of record before the Board.

2.  Afford the Veteran the appropriate VA examination(s) to determine the manifestations and severity of his headaches and dizziness associated with residuals of his TBI.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must provide the following information:

* Document the Veteran's reports of symptoms associated with his headaches, to include the frequency, duration, and severity.

* Document the Veteran's reports of dizziness, to include the frequency, duration, and severity.

* Determine whether there is objective evidence to support a diagnosis of vestibular disequilibrium.  If the examiner finds no objective evidence to support this diagnosis, he or she must specifically explain the basis for this finding.

* Comment on the functional impairment caused by the Veteran's headaches and dizziness.

The examiner must provide a rationale for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Afford the Veteran a VA examination to determine the current nature and severity of his left knee disability.  The examination results should be recorded using the most recent version of the Knee and Lower Leg Conditions Disability Benefits Questionnaire.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 



Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct any of the required testing, he or she must explain why this is so.

The examiner must provide a rationale for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  This is a complex case.  These examination reports MUST be reviewed by the RO to ensure the examiner provides: (a) all information required for rating purposes AND (b) all information required by the Board's specific remand directives herein.  If any examination report is deficient in any manner, corrective action must be taken at once.

6.  Following completion of the above, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


